Exhibit 10.73
 
 
NOTICE OF PARTICIPATION
FISHER SCIENTIFIC INTERNATIONAL INC.
SEVERANCE PLAN FOR KEY EMPLOYEES


Dear Mr. Malus:


You have been selected to participate in the Fisher Scientific International
Inc. Severance Plan for Key Employees (the "Plan"). This Plan has been
established to help retain qualified employees, maintain a stable work
environment and provide economic security to certain employees of Fisher
Scientific International, Inc. (the "Company") by providing certain employees
with severance protection in the event of certain terminations of employment
following a Change in Control. Capitalized terms used in this Notice shall have
the meaning set forth in the Plan.


The Plan document is attached to this Notice. You should read the document
carefully as it is the legal document which determines your rights under the
Plan. In addition, this Notice (which is a legally binding contract between you
and the Company) sets forth certain additional conditions of your participation
in the Plan.


If you incur a Severance, your Severance Pay shall equal the product of (i) 2.0
and (ii) the sum of your Annual Base Salary and Target Bonus.


The definition of Good Reason applicable to you shall be (i) any failure to
continue your position as President-Worldwide Portfolio Management and Sourcing
of a publicly traded company; (ii) a material adverse change in your duties or
status from those in effect immediately prior to the Change in Control, (iii) a
reduction in your Annual Base Salary or a decrease in the target amount of your
annual incentive compensation from those levels in effect immediately prior to
the Change in Control, (iv) a material reduction in long term incentive
opportunity (including an adverse change in performance criteria) and benefits
from those levels in effect immediately prior to the Change in Control, or (v)
the relocation of your principal place of employment to a location more than
fifty (50) miles from your principal place of employment immediately prior to
the date of the Change in Control, provided, however, such relocation also
requires a material change in your commute.


By executing this Notice, you acknowledge and agree that you have read and
understood the Plan and this Notice and agree to the conditions set forth in
such documents with respect to your participation in the Plan (including,
without limitation, the fact that any Severance Payment you may become entitled
to under the Plan will be conditioned on your execution of a release in favor of
the Company and its affiliates and that you will be required to cooperate with
the Company in transitioning your duties following a termination that entitles
you to a Severance Payment under the Plan). In addition, you further acknowledge
that the existence of the Plan, your participation in the Plan and the potential
benefits payable to you under the Plan are strictly confidential and you agree
that you shall not divulge any information whatsoever regarding the Plan without
the express written permission of the Plan Administrator.
 
If you understand and agree with the foregoing, please execute and return the
original copy of this notice to Thomas L. Rea.  Should you have any questions
regarding the Plan or your participation in the Plan, please contact Mr. Rea at
(603) 929-2366.
 
 
FISHER SCIENTIFIC INTERNATIONAL INC.


By:
/s/Thomas L. Rea                                                
Name:
Thomas L. Rea
Title:
Senior Vice President, Corporate Services
   
Signed as of  _______.
   
/s/Alan J. Malus                            
Alan J. Malus
   
Signed as of  June 15, 2006.

 
 
 